Case 1:16-cv-06848-BMC-VMS Document 276 Filed 10/16/17 Page 1 of 21 PagelD #: 5251

                                                                                           FILED
                                                                                   U.S . DIS fRICT CO URT
                                                                                 DI STRIC T OF NEBHASK/\
   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK                                                     01 8NOV- 5 PM 3: 51
   -------------------------------------------------------------------x
                                                                                 I l _,      i .t , - .-, .- , .        f\ l   -   i
   SECURITIES AND EXCHANGE COMMISSION,                                           IJ,
                                                                                                               i

                                                                                          i. l v;:_ l,';- ii 1:.:.
                                                                                                                   .,

                                                                                                                        l.iL[      t


                                      Plaintiff,
                                                                            SECOND AMENDED ORDER
                    -against-                                                APPOINTING RECEIVER
                                                                          Docket No . 16-CV-6848 (DLI) (VMS)
   PLATINUM MANAGEMENT (NY) LLC;
   PLATINUM CREDIT MANAGEMENT, L.P.;

                                                                             0 . \o0 I\J\ c ll\°'
                                                                             o.
   MARK NORDLICHT;
   DAVID LEVY;                                                                                   t\~

   DANIEL SMALL;
   URI LANDESMAN;
   JOSEPH MANN;
   JOSEPH SANFILIPPO; and
   JEFFREY SCHULSE,

                                      Defendants.
   -------------------------------------------------------------------x


            WHEREAS this matter has come before this Court upon motion of the Plaintiff U.S .

   Securities and Exchange Commission ("SEC", "Commission" or "Plaintiff') to appoint a

   substitute receiver in the above-captioned action;

            WHEREAS the Court finds that, based on the record in these proceedings, the

   appointment of a substitute receiver in this action is necessary and appropriate for the purposes

   of marshaling and preserving all assets of Platinum Credit Management, L.P .; Platinum Partners

   Credit Opportunities Master Fund LP; Platinum Partners Credit Opportunities Fund (TE) LLC;

   Platinum Partners Credit Opportunities Fund LLC; Platinum Partners Credit Opportunity Fund

   (BL) LLC; Platinum Liquid Opportunity Management (NY) LLC; and Platinum Partners Liquid

   Opportunity Fund (USA) L.P. ("Receivership Entities"); to (i) preserve the status quo, (ii)

   ascertain the extent of commingling of funds among the Receivership Entities; (iii) ascertain the

   true financial condition of the Receivership Entities and the disposition of investor funds ; (iv)
Case 1:16-cv-06848-BMC-VMS Document 276 Fi led 10/16/17 Page 2 of 21 PagelD # : 5252



   prevent further dissipation of the property and assets of the Receivership Entities ; (v) prevent the

   encumbrance or disposal of property or assets of the Receivership Entities; (vi) preserve the

   books, records and documents of the Receivership Entities; (vii) be available to respond to

   investor inquiries; (viii) protect investors ' assets; (ix) conduct an orderly wind down including a

   responsible liquidation of assets and orderly and fair distribution of those assets to investors; and

   (x) determine whether one or more of the Receivership Entities should undertake bankruptcy

   filings .

               WHEREAS the Court has subject matter jurisdiction over this action and personal

  jurisdiction over the Receivership Entities, and venue properly lies in this district.

   NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                  1. This Court continues to take exclusive jurisdiction and possession of the assets, of

   whatever kind and wherever situated, of the Receivership Entities (the "Receivership Assets").

                  2. By Order dated July 6, 2017, this Court appointed Melanie L. Cyganowski

   Receiver. Until further Order of this Court, Melanie Cyganowski will serve without bond as

   substitute receiver (the "Receiver") for the receivership estate of the Receivership Entities (the

   "Receivership Estate").

   I. General Powers and Duties of Receiver

                  3. The Receiver shall have all powers, authorities, rights and privileges heretofore

   possessed by the officers, directors, managers, managing members, and general and limited

   partners of the Receivership Entities under applicable state and federal law, by the governing

   charters, by-laws, articles and/or agreements in addition to all powers and authority of a receiver

   at equity, and all powers conferred upon a receiver by the provisions of 28 U.S.C. §§ 754, 959

   and 1692, and Fed.R.Civ.P. 66.



                                                      2
Case 1:16-cv-06848-BMC-VMS Docu ment 276 Filed 10/16/17 Page 3 of 21 PagelD #: 5253




               4. All officers, directors, managing members, general and limited partners of the

   Receivership Entities are and remain dismissed from any and all positions of management of the

   Receivership Entities, and the powers of any officers, directors, managing members, general and

   limited partners of the Receivership Entities, are and remain subject to the authority and

   discretion of the Receiver.     The Receiver shall assume and control the operation of the

   Receivership Entities and shall pursue and preserve all of the Receivership Entities' claims.

               5. No person holding or claiming any position of any sort with any of the

   Receivership Entities shall possess any authority to act by or on behalf of any of the

   Receivership Entities except as may be authorized or delegated by the Receiver.

               6. Subject to the specific provisions in this Order, the Receiver has and shall have

   the following general powers and duties :

          A.      To use reasonable efforts to determine the nature, location and value of all

          property interests of the Receivership Entities, including, but not limited to, monies,

          funds , securities, credits, effects, goods, chattels, lands, premises, leases, claims, rights

          and other assets, together with all rents, profits, dividends, interest or other income

          attributable thereto, of whatever kind, which the Receivership Entities own, possess, have

          a beneficial interest in, or control directly or indirectly ("Receivership Property");

          B.      To take custody, control and possession of all Receivership Property and records

          relevant thereto from the Receivership Entities; to sue for and collect, recover, receive

          and take into possession from third parties all Receivership Property and records relevant

          thereto;




                                                    3
Case 1:16-cv-06848-BMC-VMS Document 276 Filed 10/16/17 Page 4 of 21 PagelD #: 5254




        C.     To manage, control, operate and maintain the Receivership Entities and hold in

        the Receiver's possession, custody and control all Receivership Property, pending further

        Order of this Court;

        D.   To use Receivership Property for the benefit of the Receivership Estate, making

        payments and disbursements and incurring expenses as may be necessary or advisable in

        the ordinary course of business in discharging the Receiver' s duties as Receiver;

        E.   To take any action which, prior to the entry of this Order, could have been taken by

        the officers, directors, managers, managing members, and general and limited partners,

        and agents of the Receivership Entities;

        F.   To engage and employ persons in the Receiver's discretion to assist the Receiver in

        carrying out the Receiver's duties and responsibilities hereunder, including, but not

        limited to, accountants, attorneys, securities traders, registered representatives, financial

        or business advisers, liquidating agents, real estate agents, forensic experts, brokers,

        traders or auctioneers, subject to Court approval;

        G.   To take such action as necessary and appropriate for the preservation of

        Receivership Property or to prevent the dissipation or concealment of Receivership

        Property;

        H.   To issue subpoenas for documents and testimony consistent with the Federal Rules

        of Civil Procedure and Court orders;

        I.   To investigate transactions by and among Receivership Entities, defendants, and

        any other persons and entities.




                                                   4
Case 1:16-cv-06848-BMC-VMS Document 276                Filed 10/16/17 Page 5 of 21 PagelD #: 5255




         J.     To bring such legal actions based on law or equity in any state, federal, or foreign

         court as the Receiver deems necessary or appropriate in discharging the Receiver's duties

         as Receiver;

         K.      To pursue, resist and defend all suits, actions, claims and demands which may

         now be pending or which may be brought by or asserted against the Receivership Estate;

         and,

         L.     To take such other action as may be approved by this Court.

              7. The Receiver may, in the Receiver' s discretion, consult with any party in interest,

  including the SEC staff, the individual defendants, creditors, and investors regarding any

  Receivership matter.

  II. Access to Information

         8.       The Receivership Entities and the Receivership Entities' past and/or present

  officers, directors, managers, managing members, general and limited partners, agents, attorneys,

  accountants and employees, as well as those acting in their place, are hereby ordered and

  directed to preserve and turn over to the Receiver forthwith all paper and electronic information

  of, and/or relating to, the Receivership Entities and/or all Receivership Property; such

  information shall include but not be limited to books, records, documents, accounts and all other

  instruments and papers.

         9.       The Receivership Entities and the Receivership Entities ' past and/or present

  officers, directors, agents, managers, managing members, general and limited partners, attorneys,

  employees, and accountants, shall cooperate with the Receiver and produce all documents as

  may be required by the Receiver regarding the business of the Receivership Entities, or any other




                                                   5
Case 1:16-cv-06848-BMC-VMS Document 276 Filed 10/16/17 Page 6 of 21 PagelD # : 5256




   matter relevant to the operation or administration of the receivership or the collection of funds

   due to the Receivership Entities.

   III. Access to Books, Records and Accounts

          10.     The Receiver is authorized to take immediate possession of all assets, bank

   accounts or other financial accounts, books and records and all other documents or instruments

   relating to the Receivership Entities.     All persons and entities having control, custody or

   possession of any Receivership Property are hereby directed to turn such property over to the

   Receiver.

          11 .    The Receivership Entities, as well as their past and/or present officers, directors,

   agents, managers, managing members, general and limited partners, attorneys, employees, and

   accountants, any persons acting for or on behalf of the Receivership Entities, and any persons

  receiving notice of this Order by personal service, facsimile transmission or otherwise, having

   possession of the property, business, books, records, accounts or assets of the Receivership

  Entities are hereby directed to deliver the same to the Receiver, the Receiver's agents and/or

  employees.

          12.     All banks, brokerage firms, financial institutions, and other persons or entities

  which have possession, custody or control of any assets or funds held by, in the name of, or for

  the benefit of, directly or indirectly, of the Receivership Entities that receive actual notice of this

  Order by personal service, facsimile transmission or otherwise shall:

          A.      Not liquidate, transfer, sell, convey or otherwise transfer any assets, securities,

                  funds , or accounts in the name of or for the benefit of the Receivership Entities

                  except upon instructions from the Receiver;




                                                    6
.,
     Case 1:16-cv-06848-BMC-VMS Document 276 Filed 10/16/17 Page 7 of 21 PagelD #: 5257




               B.     Not exercise any form of set-off, alleged set-off, lien, or any form of self-help

                      whatsoever, or refuse to transfer any funds or assets to the Receiver's control

                      without the permission of this Court; and

               C.     Cooperate expeditiously in providing information and transferring funds , assets

                      and accounts to the Receiver or at the direction of the Receiver.

        IV. Access to Real and Personal Property

               13.     The Receiver is authorized to take immediate possession of all personal property

        of the Receivership Entities, wherever located, including but not limited to electronically stored

        information, computers, laptops, hard drives, external storage drives, and any other such

        memory, media or electronic storage devices, books, papers, data processing records, evidence of

        indebtedness, bank records and accounts, savings records and accounts, brokerage records and

        accounts, certificates of deposit, stocks, bonds, debentures, and other securities and investments,

        contracts, mortgages, furniture, office supplies and equipment.

               14.     The Receiver is authorized to take immediate possession of all real property of the

        Receivership Entities, wherever located, including but not limited to all ownership and leasehold

        interests and fixtures . Upon receiving actual notice of this Order by personal service, facsimile

        transmission or otherwise, all persons other than law enforcement officials acting within the

        course and scope of their official duties, are (without the express written permission of the

        Receiver) prohibited from : (a) entering such premises; (b) removing anything from such

        premises; or, (c) destroying, concealing or erasing anything on such premises.

               15.     In order to execute the express and implied terms of this Order, the Receiver is

        authorized to change door locks to the premises described above. The Receiver shall have

        exclusive control of the keys and all other means of access to the real property.                 The



                                                         7
Case 1:16-cv-06848-B MC-VMS Document 276 Filed 10/16/17 Page 8 of 21 PagelD #: 5258




   Receivership Entities, or any other person acting or purporting to act on their behalf, are ordered

   not to change the locks in any manner, nor to have duplicate keys or other means of access made,

   nor shall they have keys or other means of access in their possession during the term of the

   receivership except as authorized by the Receiver.

          16.     The Receiver is authorized to open all mail directed to or received by or at the

   offices or post office boxes of the Receivership Entities, and to inspect all mail opened prior to

   the entry of this Order, to determine whether items or information therein fall within the

   mandates of this Order.

   V. Notice to Third Parties

          17.    The Receiver shall promptly give notice of the Receiver's appointment to all

  known persons and entities including past and present officers, directors, managers, managing

   members, general and limited partners, agents, attorneys, accountants, and employees of the

  Receivership Entities, as the Receiver deems necessary or advisable to effectuate the operation of

   the receivership. Such notice may be provided by electronic means .

          18.    All persons and entities owing any obligation, debt, or distribution with respect to

  an ownership interest in any Receivership Entities shall, until further ordered by this Court, pay

  all such obligations in accordance with the terms thereof to the Receiver and its receipt for such

  payments shall have the same force and effect as if the Receivership Entities had received such

  payment.

          19.    In furtherance of the Receiver' s responsibilities in this matter, the Receiver is

  authorized to communicate with, and/or serve this Order upon, any person, entity or government

  office that she deems appropriate to inform them of the status of this matter and/or the financial

  condition of the Receivership Estate.     All government offices which maintain public files of



                                                   8
Case 1:16-cv-06848-BMC-VMS Document 276 Filed 10/16/17 Page 9 of 21 PagelD #: 5259




   security interests in real and personal property shall, consistent with such office ' s applicable

  procedures, record this Order upon the request of the Receiver or the SEC.

          20.     The Receiver is authorized to instruct the United States Postmaster to hold and/or

   reroute mail which is related, directly or indirectly, to the business, operations or activities of any

   of the Receivership Entities (the "Receiver's Mail"), including all mail addressed to, or for the

   benefit of, the Receivership Entities.        The Postmaster shall not comply with, and shall

   immediately report to the Receiver, any change of address or other instruction given by anyone

   other than the Receiver concerning the Receiver' s Mail. The Receivership Entities shall not

   open any of the Receiver's Mail and shall immediately turn over such mail, regardless of when

   received, to the Receiver. All personal mail of any individuals, and/or any mail appearing to

   contain privileged information, and/or any mail not falling within the mandate of the Receiver,

   shall be released to the named addressee by the Receiver. The foregoing instructions shall apply

   to any proprietor, whether individual or entity, of any private mail box, depository, business or

   service, or mail courier or delivery service, hired, rented or used by the Receivership Entities.

   The Receivership Entities shall not open a new mailbox, or take any steps or make any

   arrangements to receive mail in contravention of this Order, whether through the U.S. mail , a

   private mail depository or courier service.

           21.     Subject to payment for services provided, any entity furnishing water, electric,

   telephone, sewage, garbage, trash removal, and any other services to the Receivership Entities

   shall maintain such service and transfer any such accounts to the Receiver unless instructed to

   the contrary by the Receiver.




                                                      9
Case 1:16-cv-06848-BMC-VMS Document 276 Filed 10/16/17 Page 10 of 21 PagelD #: 5260



   VI. Injunction A2ainst Interference with Receiver

          22 .   The Receivership Entities and all persons rece1vmg notice of this Order by

   personal service, facsimile or otherwise, are hereby restrained and enjoined from directly or

   indirectly taking any action or causing any action to be taken, without the express written

   agreement of the Receiver, that would:

          A.     Interfere with the Receiver's efforts to take control, possession, or management of

                 any Receivership Property; such prohibited actions include but are not limited to,

                 using self-help or executing or issuing or causing the execution or issuance of any

                 court attachment, subpoena, replevin, execution, or other process for the purpose

                 of impounding or taking possession of or interfering with or creating or enforcing

                 a lien upon any Receivership Property;

          B.     Hinder, obstruct or otherwise interfere with the Receiver in the performance of

                 the Receiver' s duties; such prohibited actions include but are not limited to,

                 concealing, destroying or altering records or information;

          C.     Dissipate or otherwise diminish the value of any Receivership Property; such

                 prohibited actions include but are not limited to, releasing claims or disposing,

                 transferring, exchanging, assigning or in any way conveying any Receivership

                 Property, enforcing judgments, assessments or claims against any Receivership

                 Property or any Receivership Entities, attempting to modify, cancel, terminate,

                 call, extinguish, revoke or accelerate (the due date), of any lease, loan, mortgage,

                 indebtedness,   security agreement or other agreement executed by any

                 Receivership Entity or which otherwise affects any Receivership Property; or,




                                                  10
Case 1:16-cv-06 848-BMC-VMS Docu ment 276 Filed 10/16/17 Page 11 of 21 PagelD #: 5261




          D.      Interfere with or harass the Receiver, or interfere in any manner with the

                  exclusive jurisdiction of this Court over the Receivership Estate.

          23 .    The Receiver shall promptly notify the Court and SEC counsel of any failure or

   apparent failure of any person or entity to comply in any way with the terms of this Order.

   VII. Stay of Litigation

          24.     As set forth in detail below, the following proceedings, excluding (i) the instant

   proceeding, (ii) all police or regulatory actions and actions of the Commission related to the

   above-captioned enforcement action, and for the avoidance of doubt, (iii) Cause No: FSD

   118/2016 (NAS) and Cause No: FSD 131 of 2016 (AJJ) pending before the Grand Court of the

   Cayman Islands, and (iv) the bankruptcy cases In re Platinum Partners Value Arbitrage Fund

   L.P., 16-12925 (Ban.la. S.D.N.Y.) and In re Platinum Partners Value Arbitrage Fund

   International Ltd. , 16-12934 (Ban.la. S.D.N.Y.), are stayed until further Order of this Court:

          All civil legal proceedings of any nature, including, but not limited to, bankruptcy

          proceedings, arbitration proceedings, foreclosure actions, default proceedings, or other

          actions of any nature involving: (a) the Receiver, in the Receiver's capacity as Receiver;

          (b) any Receivership Property, wherever located; (c) any of the Receivership Entities; or,

          (d) any of the Receivership Entities' past or present officers, directors, managers,

          managing members, agents, or general or limited partners sued for, or in connection with,

           any action taken by them while acting in such capacity of any nature, whether as plaintiff,

           defendant, third-party plaintiff, third-party defendant, or otherwise (such proceedings are

          hereinafter referred to as "Ancillary Proceedings").




                                                    11
Case 1:16-cv-06848-BMC-VM S Document 276 Filed 10/16/17 Page 12 of 21 Page lD #: 5262




             25 .    The parties to any and all Ancillary Proceedings are enjoined from commencing

   or continuing any such legal proceeding, or from taking any action, in connection with any such

   proceeding, including, but not limited to, the issuance or employment of process.

             26.     All Ancillary Proceedings are stayed in their entirety, and all courts having any

   jurisdiction thereof are enjoined from taking or permitting any action until further Order of this

   Court.      Further, as to a cause of action accrued or accruing in favor of one or more of the

   Receivership Entities against a third person or party, any applicable statute of limitation is tolled

   during the period in which this injunction against commencement of legal proceedings is in

   effect as to that cause of action.

   vm.      Mana2in2 Assets

             27.     The Receiver shall at all times administer Receivership Property with the care and

       diligence that an ordinary prudent individual would use in handling such person' s own estate. 1

             28.     The Receiver may, without further Order of this Court, transfer, compromise, or

       otheIWise dispose of Receivership Property in the ordinary course of business of the

       Receivership Entities' orderly wind down, on terms and in the manner the Receiver deems most

       beneficial to the Receivership Estate.

             29.     As soon as is practicable, the Receiver shall file with the Court a budget for the

       subsequent six-month period of the Receivership ' s liquidation, and shall continue to prepare

       and file with the Court budgets for such periods that are appropriate under the facts and

       circumstances of the case until the close of the case.

             30.     The Receiver may engage in transactions outside of the ordinary course of

       business of the Receivership Entities ' orderly wind down only upon motion and approval of the


   1
     See, e.g., SEC v. Kirkland, 2012 U.S. Dist. LEXIS 126739 at *6 (S.D. Fla., Aug. 1, 2012); Fleet Nat'/ Bank v. H
   & D Entertainment, 926 F. Supp. 226, 240 n.5 1 (D. Mass . 1996), affd, 96 F.3d 532 (1st Cir. 1996).

                                                           12
Case 1:16-cv-06848-BMC-VMS Docum ent 276 Filed 10/16/17 Page 13 of 21 PagelD #: 5263




    Court. For purposes of this paragraph, a transaction outside of the ordinary course of business

    is any transaction that involves (i) the expenditure of Receivership cash in excess of $3 million,

    or the disposition of the Receivership Estate's interest in Receivership Property in exchange for

    cash or property of value in excess of $3 million, and/or (ii) any "carrying on" of a business

    within the meaning of 28 U.S.C. §959. Notwithstanding anything to the contrary in this Order,

    the Receiver's release of a security interest or other assignment or termination of rights in

    connection with the payoff of a loan, or the settlement of a transaction (~-, pay out on a life

    insurance policy or realization of a litigation outcome purchase), at par shall be deemed within

    the ordinary course of business of the Receivership Entities' orderly wind down .

            31 .   At all times the Receiver shall use the Receiver's best efforts to maximize the

    value realized upon the disposition of Receivership Property, considering the costs and benefits

    of any proposed transaction for the disposition of Receivership Property and taking into account

    the risk profile, and the expected time horizon for the disposition, of such Receivership

    Property.

            32.    Subject to provisions of paragraph 30 of this Order, the Receiver is authorized,

    without leave of Court, to take all actions to manage, maintain, and/or wind-down business

    operations of the Receivership Estate, including making payments to contractual counter-

    parties, creditors, employees, and agents of the Receivership Estate and communicating with

    vendors, investors, governmental and regulatory authorities and others, as appropriate and

    necessary for the orderly wind down of the Receivership Property consistent with 28 U.S .C.

    §959.




                                                    13
Case 1:16-cv-06848-BMC-VMS Document 276 Filed 10/16/17 Page 14 of 21 PagelD #: 5264



           33 .   The Receiver shall take all necessary steps to enable the Receivership Funds to

    obtain and maintain the status of a taxable "Settlement Fund," within the meaning of Section

    468B of the Internal Revenue Code and of the regulations.

    IX. Investie,ate and Prosecute Claims

          34.     Subject to the requirement, in Section VII above, that leave of this Court is

    required to resume or commence certain litigation, the Receiver is authorized, empowered and

    directed to investigate, prosecute, defend, intervene in or otherwise participate in, compromise,

    and/or adjust actions in any state, federal or foreign court or proceeding of any kind as may in

    the Receiver' s discretion, be advisable or proper to recover and/or conserve Receivership

    Property.

          35.     Subject to the Receiver's obligation to expend Receivership funds in a reasonable

    and cost-effective manner, the Receiver is authorized, empowered and directed to investigate

    the manner in which the financial and business affairs of the Receivership Entities were

    conducted and (after obtaining leave of this Court) to institute such actions and legal

    proceedings, for the benefit and on behalf of the Receivership Estate, as the Receiver deems

    necessary and appropriate, the Receiver may seek, among other legal and equitable relief, the

    imposition of constructive trusts, disgorgement of profits and fees , asset turnover, avoidance of

    fraudulent transfers, rescission and restitution, collection of debts, and such other relief from

    this Court as may be necessary to enforce this Order.

          36.     The Receiver hereby holds, and is therefore empowered to waive, all privileges,

    including the attorney-client privilege, held by all Receivership Entities.




                                                    14
Case 1:16-cv-06848-BMC-VMS           Document 276 Filed 10/16/17 Page 15 of 21 PagelD #: 5265




   X. Bankruptcy Filing

             37 .   The Receiver may seek authorization of this Court to file voluntary petitions for

    relief under Title 11 of the United States Code (the "Bankruptcy Code") for any or all of the

    Receivership Entities.     If a Receivership Entity is placed in bankruptcy proceedings, the

    Receiver may become, and may be empowered to operate each of the Receivership Entities as, a

    debtor in possession. In such a situation, the Receiver shall have all of the powers and duties as

    provided a debtor in possession under the Bankruptcy Code to the exclusion of any other person

    or entity. Pursuant to Paragraph 3 above, the Receiver is vested with management authority for

    all Receivership Entities and may therefore file and manage a Chapter 11 petition. See, In re

    Bayou Group, LLC, 564 F.3d 541, 548-49 (2 nd Cir. 2009).

             38.    The provisions of Section VII above bar any person or entity, other than the

    Receiver, from placing any of the Receivership Entities in bankruptcy proceedings.

   XI. Liability of Receiver

             39.    The Receiver has a continuing duty to ensure that there are no conflicts of interest

   between the Receiver, the Receiver's Retained Personnel (as that term is defined below), and the

   Receivership Estate.

             40.    Until further Order of this Court, the Receiver shall not be required to post bond

   or give an undertaking of any type in connection with the Receiver's fiduciary obligations in this

   matter.

             41.    The Receiver and the Receiver's agents, acting within scope of such agency

   ("Retained Personnel") are entitled to rely on all outstanding rules of law and Orders of this

   Court and shall not be liable to anyone for their own good faith compliance with any order, rule,

   law, judgment, or decree. In no event shall the Receiver or Retained Personnel be liable to



                                                     15
                                                         -
Case 1:16-cv-06848-BMC-VMS Document 276 Filed 10/1 6/17 Page 16 of 21 PagelD #: 5266



   anyone for their good faith compliance with their duties and responsibilities as Receiver or

   Retained Personnel.

          42.     The Receiver and the Receiver' s advisers and agents shall be indemnified by each

   of the Receivership Entities except for gross negligence, willful misconduct, fraud , or breach of

   fiduciary duty determined by a final order no longer subject to appeal, for all judgments, costs,

   reasonable expenses including legal fees (which shall be paid under the indemnity after court

   approval as they arise), arising from or related to any and all claims of whatsoever type brought

   against any of them in their capacities as Receiver or advisers or agents of the Receiver;

   provided, however, that nothing herein shall limit the immunity of the Receiver and the

   Receiver' s advisers and agents allowed by law or deprive the Receiver or the Receiver's advisers

   and agents of indemnity for any act or omission for which they have immunity.

          43 .    This Court shall retain jurisdiction over any action filed against the Receiver or

   Retained Personnel based upon acts or omissions committed in their representative capacities.

          44.     In the event the Receiver decides to resign, the Receiver shall first give written

   notice to the Commission ' s counsel of record and the Court of its intention, and the resignation

   shall not be effective until the Court appoints a successor. The Receiver shall then follow such

   instructions as the Court may provide.

   XII. Recommendations and Reports

          45 .   The Receiver is authorized, empowered and directed to develop a plan, on the

   Receiver's behalf or in conjunction with any other party, for the fair, reasonable, and efficient

   recovery and disposition of all remaining, recovered, and recoverable Receivership Property (the

   "Disposition Plan"), which may be a plan of liquidation.




                                                  16
Case 1:16-cv-06848-BMC-VMS Document 276 Filed 10/16/17 Page 17 of 21 PagelD #: 5267




          46.     As soon as is practicable, the Receiver shall provide the Court with the Receiver's

   recommendations regarding all pending motions in this case.

          47.     Within forty-five (45) days after the entry of this Order, the Receiver shall file

   and serve a full report and accounting of each Receivership Entity (the "First Status Report"),

   reflecting (to the best of the Receiver' s knowledge as of the period covered by the report) the

   existence, value, and location of all Receivership Property, and of the extent of liabilities, both

   those claimed to exist by others and those the Receiver believes to be legal obligations of the

   Receivership Estate.

          48.     The Quarterly Status Report shall contain the following :

          A.      A summary of the operations of the Receiver;

          B.      The amount of cash on hand, the amount and nature of accrued administrative

                  expenses, and the amount of unencumbered funds in the estate;

          C.      A schedule of all the Receiver's receipts and disbursements (attached as Exhibit A

                  to the Quarterly Status Report), with one column for the quarterly period covered

                  and a second column for the entire duration of the receivership;

          D.      A description of all known Receivership Property, including approximate or

                  actual valuations, anticipated or proposed dispositions, and reasons for retaining

                  assets where no disposition is intended;

          E.      A description of liquidated and unliquidated claims held by the Receivership

                  Estate,   including the need for forensic        and/or investigatory resources;

                  approximate valuations of claims; and anticipated or proposed methods of

                  enforcing such claims (including likelihood of success in: (i) reducing the claims

                  to judgment; and, (ii) collecting such judgments);



                                                    17
Case 1:16-cv--06848-BMC-VMS Document 276 Filed 10/16/17 Page 18 of 21 PagelD #: 5268




          F.      A summary of the status of the Receiver's investigation of the transactions by

                  and among the Receivership Entities;

          G.      A list of all known investors and creditors and the amount of their investments

                  and claims, as applicable, redacted to exclude personally identifiable information;

           H.     The status of investor and creditor claims proceedings, after such proceedings

                  have been commenced; and,

           I.     The Receiver' s recommendations for a continuation or discontinuation of the

                   receivership and the reasons for the recommendations .

           J.      Any other information that the Receiver reasonably deems appropriate to include

                   in the First Status Report.

          49.      Subsequent to the filing of the First Status Report, the Receiver shall file a

   quarterly status report (the "Quarterly Status Report") containing the same categories of

   information set forth in the First Status Report. The Quarterly Status Report shall be filed within

   twenty (20) days of the end of each quarter, except that, the first Quarterly Status Report shall be

   filed upon the passing of the first full quarter after the First Status Report is filed.

           50.     On the request of the Commission, the Receiver shall provide the Commission

   with any documentation that the Commission deems necessary to meet its reporting

   requirements, that is mandated by statute or Congress, or that is otherwise necessary to further

   the Commission' s mission.

   XIII. Fees, Expenses and Accountine;s

           51 .    Subject to the specific provisions of this Order, the Receiver need not obtain

   Court approval prior to the disbursement of Receivership Funds for expenses in the ordinary

   course of business of the wind down of the Receivership Estate.



                                                      18
Case 1:16-cv-06848-BMC-VMS Document 276 Filed 10/16/17 Page 19 of 21 Page lD # : 5269




          52.     Subject to the specific provisions of this Order, the Receiver is authorized to

   solicit persons and entities ("Retained Personnel") to assist the Receiver in carrying out the

   duties and responsibilities described in this Order. The Receiver shall not engage any Retained

   Personnel without first obtaining an Order of the Court authorizing such engagement. For the

   avoidance of doubt, the term "Retained Personnel" shall include any professionals retained to

   provide services to the Receivership Estate as a whole, and any counsel retained for any purpose.

   The term "Retained Personnel" shall not include persons retained by the Receiver for the purpose

   of assisting the Receiver in evaluating a specific Receivership Property whose fee is under

   $75 ,000.

          53 .    The Receiver and Retained Personnel are entitled to reasonable compensation and

   expense reimbursement from the Receivership Estate as described in the "Billing Instructions for

   Receivers in Civil Actions Commenced by the U.S . Securities and Exchange Commission" (the

   "Billing Instructions") agreed to by the Receiver.      Such compensation shall require the prior

   approval of the Court.

           54.    Within forty-five (45) days after the end of each calendar quarter, the Receiver

   and Retained Personnel shall apply to the Court for compensation and expense reimbursement

   from the Receivership Estate (the "Quarterly Fee Applications"). At least trurty (30) days prior to

   filing each Quarterly Fee Application with the Court, the Receiver will serve upon counsel for the SEC

   a complete copy of the proposed Application, together with all exhibits and relevant billing

   information in a format to be provided by SEC staff.

           55 .   All Quarterly Fee Applications will be interim and will be subject to cost benefit

   and final reviews at the close of the receivership. Such cost benefit review may include an

   evaluation of the results achieved in relation to the costs associated with any particular



                                                    19
Case 1:16-cv-06848-BMC-VMS Document 276 Filed 10/16/17 Page 20 of 21 PagelD # : 5270




   Receivership Asset.     At the close of the receivership, the Receiver will file a final fee

   application, describing in detail the costs and benefits associated with all litigation and other

   actions pursued by the Receiver during the course of the receivership .

          56.     Quarterly Fee Applications may be subject to a holdback in the amount of 20% of

   the amount of fees and expenses for each application filed with the Court in the SEC staffs

   discretion or such other percentage holdback as the Court may order on its own motion or on the

   request of the SEC. The total amounts held back during the course of the receivership will be

   paid out at the discretion of the Court as part of the final fee application submitted at the close of

   the receivership.




                       [REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]




                                                    20
Case 1:16-cv-06 848-BMC-VMS       Document 276 Filed 10/16/17 Page 21 of 21 Pag elD #: 5271




         57.    Each Quarterly Fee Application shall :

          A.    Comply with the terms of the Billing Instructions agreed to by the Receiver; and

          B.    Contain representations (in addition to the Certification required by the Billing

                Instructions) that: (i) the fees and expenses included therein were incurred in the

                best interests of the Receivership Estate; and , (ii) with the excepti on of the Billing

                Instructions, the Receiver has not entered into any agreement, written or oral,

                express or implied, with any person or entity concerning the amount of

                compensation paid or to be paid from the Receivership Estate, or any sharing

                thereof

         58 .   At the close of the Receivership, the Receiver shall submit a Final Accounting, in

   a format to be provided by SEC staff, as well as the Receiver's final application for

   compensation and expense reimbursement.




   Dated: Brooklyn, New York
          October 16, 2017


                                                                                  /s/
                                                                        DORAL. IRIZARRY
                                                                      United States District Judge




                                                   21
